Citation Nr: 1544975	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  05-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant appealed the July 6, 2004 rating decision, and, if not, whether the appeal period has expired. 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  He died on December [redacted], 2003.  The appellant is his surviving spouse.  

The Board takes crucial notice to the proceedings regarding this case, and asks the parties in this case to do likewise:  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 8, 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO, which is the agency of original jurisdiction (AOJ), denied service connection for the cause of the Veteran's death.  

In the Introduction of a November 2009 Remand, the Board stated that the appellant had filed a claim for accrued benefits in December 2003 and the AOJ had taken no action on the claim.  This was a non-binding statement in the Introduction to a non-final order (a Remand).  

Of record is a July 6, 2004 rating decision in which the AOJ adjudicated claims of entitlement to service connection for accrued benefits purposes.  In the Introduction of that July 6, 2004 rating decision, the AOJ stated that the claim was received in December 2003.  

In June 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In December 2012, the Board issued a decision in which it denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  

In April 2014, the Court granted a joint motion for remand (JMR1) of the appellant and the Secretary of Veterans Affairs (the Parties), vacated the December 2012 decision, and remanded the case to the Board for action consistent with the terms of JMR1.  

In September 2014, the Board remanded the case to the AOJ for additional development.  The Veteran appealed to the Court.  

In September 2015, the Court granted a joint motion for partial remand (JMR2) of the Parties and remanded the case to the Board.  The Board will fully address the foundation of this unprecedented JMR. 

Importantly, it does not appear that the actions requested by the Board in light of JMR1 have been undertaken by the AOJ.  These actions should be undertaken. 


FINDING OF FACT

Neither the Board, nor the AOJ, has adjudicated the issue of whether the appellant appealed a July 6, 2004 denial of claims of entitlement to service connection for accrued benefits purposes.  






CONCLUSION OF LAW

The question of whether the appellant appealed a July 6, 2014 rating decision, and, if not, whether the appeal period has expired, is not ripe for review by the Board.  38 U.S.C.A. § 7104(d)(2), 38 U.S.C.A. § 7105(b) (West 2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In JMR2, the Parties moved the Court  

to vacate, in part, and remand that portion of the Board of Veteran's Appeals (Board) decision, dated September 16, 2014, that determined that Appellant had not perfected [sic] an appeal of the July 6, 2004 rating decision that denied service connection for pulmonary embolism with dyspnea; a disability manifested by shortness of breath (other than bronchial asthma); pedal edema; diffuse hypokenesis; residuals of a left elbow fracture; and congestive heart failure, all as accrued benefits.

The September 16, 2014 Board "decision" was, in fact, a remand.  No issue was decided by the Board at that time.  This was a single issue case remanded in light of JRM1.  

At first, the Board believed that this was some form of typographical error or procedural mistake made by the parties (and it may be, this is not clear).  However, the rational of the parties does appear to note the fact that Board did not issue a decision in this case, notwithstanding their citation to Howard v. Gober, 220 F3d 1341, 1344 (Fed. Cir. 2000) in which the parties themselves in this JRM2 write that a "Board remand does not constitute a final decision that may be appealed".

Notwithstanding, the remand was somehow appealed.

Appellate review of an AOJ decision by the Board will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 7105).  The AOJ has not issued a decision on the issue of whether the appellant appealed the July 6, 2004 decision, and, if not, whether the appeal period has expired.  Therefore, the Board does not have jurisdiction over the issue on the title page via 38 U.S.C.A. § 7105(a).

Statute requires that each decision of the Board shall include an order granting appropriate relief or denying relief.  38 U.S.C.A. § 7104(d)(2) (West 2014).  Of record is one document from the Board date stamped September 16, 2014.  It includes no order granting relief or denying relief.  Part of the September 16, 2014 document consists of numbered items which are directives from the Board to the AOJ.  Part of the September 16, 2014 document consists of a narrative section, or "body" serving only explanatory purposes.  The September 16, 2014 document is a remand.

The numbered items of the September 16, 2014 Remand directed the AOJ to read the narrative portion of the Remand so as to understand why the Remand was necessary, to adjudicate (i.e., an initial adjudication) the appellant's accrued benefits claim of entitlement to service connection for an undiagnosed illness pursuant to 38 U.S.C.A. § 1117, to readjudicate the claim of entitlement to service connection for the cause of the Veteran's death, and to take appropriate procedural actions if either claim was not granted.  There is no indication that those directives have yet been completed.  

The last sentence of that narrative section of the September 16, 2014 Remand is as follows:  "Finally, the Board notes that the appellant did not appeal the July 6, 2004 decision and the appeal period as to that decision has expired."  

The part of the September 16, 2014 Remand that JMR2 pointed to was that last sentence in this remand.  The Parties agreed that the Board had committed "prejudicial error" by failing to provide an "adequate statement of reasons or bases" for its finding that the appellant had not appealed the July 6, 2004 denial of accrued benefits claims.  The Parties stated that the Board should "readjudicate" the appellant's claim, apparently while the case is in remand with the AOJ. 

Importantly, the parties did not indicate whether the Board was in error regarding this guidance to the AOJ.  The parties are applying inadequate reasons and bases rational for a Board "decision" to a Board "remand".  The Board can find no three-judge panel decision or single-judge Court decision that has ever done this. 

There has, over many years, be a co-mingling of the terms "remand" and "decision" that creates misunderstanding and delay in many Veterans cases.  The Board will attempt to address this issue.   

Whether explicit or implicit, every remand of the Board to the AOJ includes a determination as to what AOJ decisions have been appealed to the Board and, hence, what is before it.  A remand is in the nature of a preliminary order and does not constitute a final decision of the Board.  38 C.F.R. § 20.1100(a) (2015).  The last paragraph of the narrative section of the September 16, 2014 Remand is not legally binding on the Board or on the AOJ.  The only legal effects of that document are that it requires the AOJ to comply with the numbered Remand directives and it confers on the appellant the right to substantial compliance with the numbered directives.  See Stegall v. West, 11 Vet. App. 268 (2011).  

The Board has not issued a decision on the issue of whether the appellant appealed the July 6, 2004 decision and, if not, whether the appeal period of the July 6, 2004 decision has expired.  It simply cannot readjudicate that which it has not adjudicated.  

The Board can find no Court precedent for the finding that the Board must provide "adequate reasons and bases" for any part of a Board remand.  If the Board makes an "error" in a "decision" , such as a failure to provide adequate reasons and bases for a denial of claim, or a failure to provide adequate reasons and bases regarding the issue of whether to provide an examination, or a failure to "adequately address" a pertinent piece of evidence that was cited and addressed, or a failure to provide adequate reasons and bases regarding whether VA has obtained all pertinent records, or a failure in notice, or a failure to cite to a pertinent record, or a failure to state something at a hearing, or a failure of the AOJ to comply with the numbered Remand directives, or a failure to cite to a possibly relevant regulation, or the failure to cite to a possibly relevant court decision, these cases can be vacated and remanded by the Veteran's Court.  The finding of JMR2 is unprecedented in its scope.

In any event, to avoid further litigation in this matter, and in order to obey an order of the Veteran's Court:

In November 2009, the Board in a remand (not before the undersigned) cited the Appellant's accrued benefits claim in December 2003 and indicated no action had been taken on this matter.  

In fact, action had been taken on that matter in a July 2004 rating action.

Notwithstanding, a Statement of the Case (SOC) was issue in June 2012.  A substantive appeal was submitted in July 2012.  The SOC cites to a notice of disagreement in August 2004 that addressed the cause of death ("DIC benefits") issue alone.  The June 2012 SOC also cites a September 1998 NOD, however that NOD was for a SOC issued in September 1998, the subject of a Board hearing (not the undersigned) in July 2000, a Board remand (not the undersigned) in September 2000, leading to the Veteran's death while the case was at the RO being developed in December 2003.  There was no timely NOD to the July 2004 rating action. 

In making this determination, the Board has considered the Court's holding in Young v. Shinseki, 25 Vet. App. 201 (2012).  In that case, the Board had issued a decision in which it denied entitlement to service connection for PTSD and referred to the AOJ the issue of entitlement to service connection for generalized anxiety disorder.  In a memorandum decision, the Court modified the Board decision to reflect remand of the issue of entitlement to service connection for a generalized anxiety disorder rather than referral.  

In Young, the Court held "that it has jurisdiction over an appeal of a decision of the Board that denies a part of a claim for benefits and decides to refer, rather than remand, for adjudication another part (or condition) or theory in support of the same claim, and our jurisdiction extends not only to the denied part of the claim but also to the referral decision."  

The present matter is distinguishable from Young because the Board did not deny any appeal in the September 16, 2014 Remand and did not refer any issue to the AOJ.  This was a remand, not a decision.  

Beyond the above, it the Appellant's attorney believed that a mistake had been made on a prior remand, it would have behooved the attorney's client for the attorney to contact the Board, not the Court, to address this concern and fully resolve the issue in an amicable and efficient manner.  This would assist the widow in expediting her case and the VA in fully addressing the case in an accurate manner.  JMR2 has only further delayed the adjudication of the Board's prior remand (the Board is keenly aware of the delays in the abjudication of this case overall, as well as other cases.  It must be noted that several of the remands of this case were to retroactively address Court decisions and regulations that did not exist at the time the RO addressed the case.  For example, in November 2009 the Board remanded the COD issue in light of Hupp v. Nicholson, 21 Vet.App. 342 (2007), which did not exist at the time the RO address the COD issue in the first instance in July 2004.  In September 2000, the Board remanded in light of Gulf War regulations that did not exist when the RO addressed this issue in September 1998.).  Simply stated, if the Board did not remand these cases, at those times, they would have most likely been the subject of a JMR.  

A JMR is not the forum to address this concern in light of the procedural posture of this case, at this time.  When the case returns from remand the Board will address the attorney's concerns regarding this issue. 

ORDER

The appeal is dismissed without prejudice.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


